Citation Nr: 0318958	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  95-11 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a cold weather injury to the feet, rated as 10 percent 
disabling, prior to January 12, 1998.

2.  Entitlement to an increased evaluation for the residuals 
of a cold weather injury to the hands with Raynaud's-like 
phenomenon, currently rated as 20 percent disabling, prior to 
January 12, 1998.

3.  Entitlement to an increased evaluation for the residuals 
of a cold weather injury to the right foot, rated as 10 
percent disabling, after January 11, 1998.

4.  Entitlement to an increased evaluation for the residuals 
of a cold weather injury to the left foot, rated as 10 
percent disabling, after January 11, 1998.

5.  Entitlement to an increased evaluation for the residuals 
of a cold weather injury to the right hand, rated as 10 
percent disabling, after January 11, 1998.

6.  Entitlement to an increased evaluation for the residuals 
of a cold weather injury to the left hand, rated as 10 
percent disabling, after January 11, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to July 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  When the veteran submitted his claim for an 
increased evaluation in 1993, he was then receiving benefits 
for "one disability" - that of 10 percent for the residuals 
of a cold injury to the hands and feet.  After reviewing the 
evidence of record, the RO, in its December 1994 rating 
action, reclassified the veteran's disabilities.  
Specifically, the RO assigned a separate rating (20 percent) 
for the disability involving the hands.  For the disability 
of the feet, a separate rating of 10 percent was assigned.

In January and August 1998, the evaluation criteria used for 
rating cold injuries was changed and modified.  Subsequent to 
that change, the Board, in October 1998, remanded the claim 
to the RO so that the changed rating criteria could be 
applied.  Since then, the RO has further reclassified the 
veteran's disabilities.  Instead of lumping the veteran's 
bilateral hand and foot disabilities together, the RO split 
out the appendages, assigning a 10 percent rating to each of 
the hands and feet.  That decision was issued in January 
2003.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

There is a duty to notify a claimant of information or lay or 
medical evidence necessary to substantiate a claim and to 
indicate what portion of the information or evidence is to be 
provided by the claimant and what part the Secretary will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  In 
July 2003, the RO issued a generic letter describing the 
VCAA.  However, in that description, the RO did not discuss 
each of the affected body parts as was done on the title page 
of this decision.  Moreover, the RO also did not inform the 
veteran of the different time periods involved in the 
assignment of the ratings.  Therefore, with respect to each 
of the issues for increased ratings and in accordance with 
the VCAA, the veteran should be told what information or 
evidence is needed to substantiate his claims.  

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The record reflects that the veteran last underwent a VA 
medical examination of his feet and hands in March 1998, and 
it did not take into account the revised rating criteria for 
cold weather injuries.  In this instance, a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one should be 
accomplished in regards to the disabilities the veteran has 
sought increased ratings therefor.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
examinations should be afforded the veteran before the Board 
issues a determination on the merits of his claims.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Ask the veteran to provide the names 
of all private and VA Medical Centers 
from which he has received treatment for 
his cold injuries of the feet and hands 
since January 1999, and to provide the 
approximate dates of treatment.  Ask the 
veteran to provide an appropriate release 
for each private care provider.  Obtain 
and associate with the claims file all 
treatment records of which the veteran 
provides notice.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2002).

2.  The RO should arrange for a 
comprehensive VA examination(s) to 
ascertain the orthopedic and neurologic 
nature, etiology, and extent of the 
appellant's cold injury residuals.  All 
indicated diagnostic tests should be 
accomplished, and all clinical tests 
should be recorded in detail.  The claims 
folder should be provided to the 
examiner(s) for review prior to the 
examination(s).  The examiner(s) should 
ascertain whether the appellant has 
arthritis of the feet and hands, along 
with any sensory pathology due to his 
cold injury of the hands and feet.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiners in their reports.  These 
opinions are to be entered only after 
examination of the veteran and review of 
the claims folder.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical reports.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).     

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) are fully 
complied with and satisfied.   

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.      

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


